DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/420,745, 14/997,692, 13/231,493, 12/175,758, and 60/951,177, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  To quality as a continuation-in-part application, the parent application must provide full written description support for at least one claim in the child application.  Then examiner was unable to find written description support in any of the above applications for the combination of elements of independent claims 1 and 11 including “respond[ing] to the received user input by independently adjusting one of the first phase or the second phase of the user-selected waveform shape type without adjusting the other of the first phase or second phase to provide a user-adjusted waveform.” Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-5, 7, and 11-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. (US 2008/0051839, hereinafter “Libbus”) in view of Lee et al. (US 2009/0024189, hereinafter “Lee”).

In regards to claims 2 and 12, the user interface is further configured to receive an asymmetry mode selection user input and respond by entering an asymmetry mode during which the user interface may be used to receive user input and respond by independently adjusting one of the first or second 
In regards to claims 3 and 13, the waveform shape type includes a biphasic waveform with a first positive phase and negative second phase (Fig. 4).
In regards to claims 4 and 14, the biphasic waveform includes a continuous waveform (Fig. 4, the pulses are shown as continuous).
In regards to claims 5 and 15, the parameter includes an amplitude and duration of the first and second phases (Fig. 4).
In regards to claim 7, the positive and negative phases are charge balanced (par. 0027).
In regards to claim 16, since the parameters may be set “independently,” the circuitry is configured to/capable of adjusting the amplitude of the second phase to be larger than an amplitude of the first, and duration to be smaller (par. 0058).
In regards to claim 17, the terminals and output circuitry are part of an IPG and the interface and control circuitry are part of a clinician's programmer (par. 0061; Figs. 5, 9, and 10).

Claims 6, 8-10 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus and Lee as applied above, and further in view of Kilgore et al. (US 7,389,145, hereinafter “Kilgore”).  Libbus discloses the essential features of the claimed invention including adjusting the amplitude duration of a second phase to balance charge and reduce or eliminate side effects (par. 0059), and applying a continuous waveform (Fig. 4) and a frequency suitable for nerve blocking (par. 0034); but does not expressly disclose a second phase with a smaller duration and larger amplitude than a first phase or the 3 kHz to 15 kHz stimulation frequency.  However, Kilgore teaches a second phase with a smaller duration and larger amplitude than a first phase (col. 4, lines 41-47) at a frequency of 5 kHz (col. 4, lines 57-60) to provide the predictable results of more effectively, accurately, and reversibly .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tweden et al. (US 2010/0204741) is another teaching of applying similar frequencies to block nerves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792